DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image reading section configured to”, “an image forming section configured to form” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20050267989 to Yamamoto in view of US Patent Application Publication Pub. No. US 20060192994 to Tanimoto further in view of US Patent Application Publication Pub. No. US 20100208301 to Zenju.


       Regarding claim 1, Yamamoto discloses an image forming apparatus, the image forming apparatus comprising (paragraph 36; printer 120):
        a communication interface configured to acquire an Internet Protocol (IP) address through the DHCP server function of the network (paragraph 34, 37, 59-61; printer uses network interface 121 to acquire IP address via DHCP server);
        a controller configured to cause the image forming apparatus to operate in a first operation mode based on acquisition of the IP address (paragraph 49, 59-60; when IP address is received in s4, printer 120 operates in normal mode (first mode) and can receive print jobs over network),; and
        an image forming section configured to form (limitation interpreted under 35 U.S.C. 112(f) as the printer) an image on an image formation medium in a mode including a network mode in which the image is formed based on an image formation job acquired through the network (paragraph 47, 60; printer 120 prints using printing unit 125 based on jobs received on the network (network mode) from client).


However Yamamoto does not disclose 
        an image reading section configured to generate image data by reading an image from a document;

        an image forming section configured to form an image on an image formation medium in a modes including a copy mode in which the image is formed based on the image data and wherein
        in the second operation mode, operation of the image forming section in the network mode is limited.
       Tanimoto discloses an image reading section configured to generate image data by reading an image from a document (limitation interpreted under 35 U.S.C. 112(f) as the scanner: paragraph 20, 24; scanner 9 reads original);
       cause the image forming apparatus to operate in a second operation mode in which usable functions are more limited than in the first operation mode until the IP address is acquired (paragraph 27, 29-32, 38-40; when IP address is acquired in s4 it operates in first mode wherein Internet Fax can be operated to send mail but when IP address is not acquired in s4 after several retries, the system operates in G3 Fax mode (second mode) wherein Internet FAX is not allowed to operate (limited function) without IP address) wherein in the second operation mode, operation of the image forming section in the network mode is limited (paragraph 27, 29-32, 38-40; when IP address is not acquired in s4 after several retries, the system operates only in G3 Fax mode (second mode) because Internet FAX using the network is not allowed (limited) to operate without IP address (operation limited to G3 Fax and no Internet Fax));


        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yamamoto as taught by Tanimoto to provide control of the network function of the device when waiting on IP address.
        The motivation to combine the references is to avoid miscommunication of data by acquiring the latest IP address and confirming the match of the domain name of destination before transmission (paragraph 28-29, 32).


However Yamamoto does not disclose an image forming apparatus which is communicative with a support server through a network that has a Dynamic Host Configuration Protocol (DHCP) server function
        a communication interface configured to establish communication with the support server using the IP address.
        Zenju discloses an image forming apparatus which is communicative with a support server through a network that has a Dynamic Host Configuration Protocol (DHCP) server function (paragraph 42, 59-60, 63; MFP 1 communicates with print server 3 (support server) using DHCP server for IP address assignment).


        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Tanimoto as taught by Zenju to provide communication with server using IP address.
        The motivation to combine the references is to provide correct connection between printers and server during server installation in the network without manual process (paragraph 10-13, 59, 75).





       Regarding claim 5, see rejection of claim 1.












Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180041469 to Ishikawa discloses system including DHCP server and printer that use previous IP address (see Abstract).
US 20060198390 to Shouno discloses communication setup using IP address (see Abstract).
US 20090300176 to Shizuno discloses system including DHCP server for setting up IP address (see Abstract).

US 20110075206 to Ando discloses setting up IP address for ports on devices (see Abstract).
US 20040141201 to Shima discloses server and printers connection (see Abstract).
US 20050232266 to Tanimoto discloses IP address setup (see Abstract).








Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


03/13/2021